Citation Nr: 0723322	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative arthritis of the lumbar spine, effective 
from March 13, 2001.

3.  Entitlement to a rating in excess of 50 percent for post-
operative total right hip replacement.


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from February 1968 to November 
1970 and from December 1970 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted a 70 percent disability rating for PTSD; 
granted service connection for degenerative arthritis of the 
lumbar spine and assigned a 40 percent rating, effective from 
March 13, 2001; and denied a rating in excess of 20 percent 
for residuals of a fracture of the right femur.  By August 
2004 rating decision, the RO granted a total disability 
rating based on individual unemployability (TDIU), effective 
from July 31, 2003.  By a May 2005 rating decision, the RO 
granted a 50 percent rating for status-post right total hip 
replacement (previously evaluated as residuals of fracture of 
right femur), effective from March 13, 2001. 

In August 2006 the veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
At the hearing, it appears that the veteran may have raised 
claims for secondary service connection for loss of teeth, 
emphysema, an eye disorder, and a toe disorder.  As these 
issues have yet to be addressed by the RO, they are referred 
for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal thoughts; anxiety 
attacks; depression; impaired impulse control; difficulty in 
adapting to stressful circumstances; difficulty in 
establishing and maintaining effective relationships; 
nightmares; sleep disturbances; and intrusive thoughts.




2.  The veteran's degenerative arthritis of the lumbar spine 
is manifested by no more than complaints of chronic pain and 
stiffness, with decreased limitation of motion and pain on 
the end ranges of motion; there is no evidence of pronounced 
intervertebral disc syndrome, incapacitating episodes due to 
degenerative disc disease, or ankylosis or functional 
impairment equivalent to ankylosis.

3.  The veteran's post-operative total right hip replacement 
is manifested by no more than moderately severe residuals of 
fatigability, muscle weakness, and painful and limited 
motion.

4.  The surgical scar resulting from the total right hip 
replacement has tissue loss and is hyposensitive to touch, 
placing the evidence in approximate balance as to whether a 
separate rating should be assigned for the scar.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine have not been met 
since March 13, 2001.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003), 5293 (2002 
and 2003), 5242 (2006), 5243 (2006).

3.  The criteria for a rating in excess of 50 percent for 
post-operative total right hip replacement have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5054 (2006).

4.  Giving the benefit of the doubt to the veteran, a 
separate 10 percent rating for the residual surgical scar 
related to his service-connected post-operative total right 
hip replacement is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  This letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of this letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
CAVC in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since he 
was notified of the Dingess precedent in August 2006.  

II.  Factual Background

VA treatment records dated from 1998 through 2004 show 
periodic treatment for PTSD, as well as for pain of the back 
and hips.  

On VA examination of the spine in November 2001, the veteran 
reported constant pain in his right hip and lower back, and 
that he was unable to walk more than one block.  He walked 
with a cane for balance.  He had right hip stiffness and pain 
due to muscle spasms.  He claimed his hip got easily 
fatigued, and he had flare-ups one or twice a week, after 
prolonged standing or walking.  He reported that he during 
these flare-ups he could not work at the post office.  He had 
difficulty squatting and bending, which interfered with his 
daily work and activities.  With regard to his back, the 
veteran reported constant pain in the lower back, extending 
to the right leg, and stiffness and weakness.  He was unable 
to drive long distances, unable to lift more than 20 pounds, 
and had flare-ups in the low back.  

On objective examination, the veteran was able to walk on his 
tiptoes and heels, with difficulty, and limped with walking, 
favoring the right side.  There were two old surgical scars 
on the right hip which were well-healed and did not interfere 
with the function of the hip.  Manipulation of the hip was 
painful, but no redness or inflammation was noted.  Sensation 
along the incision was slightly diminished to pinprick and 
touch, but there was no gross evidence of muscle loss in the 
hips.  Range of motion of the right hip revealed painless 
motion from 0 to 70, and from 70 to 80, with passive motion, 
was painful.  Hip abduction was painless from 0 to 25, and 
from 25 to 30, with passive motion, was painful.  Lateral 
rotation was painless from 0 to 30, and from 30 to 35, with 
passive motion, was painful.  Medial rotation of the right 
hip was painless from 0 to 20, and from 20 to 25, with 
passive motion, was painful.  Examination of the lumbosacral 
spine showed evidence of spasm in the paravertebral muscle, 
and manipulation of the muscles was painful.  There was no 
evidence of radiculopathy or muscle loss in either extremity.  
The muscle strength in gravity and force on the right side 
was less than the left side.  There was painless forward 
flexion of the lumbar spine from 0 to 50 degrees, and from 50 
to 60, with passive motion, was painful.  There was painless 
backward extension from 0 to 20 degrees, and from 20 to 25, 
with passive motion, was painful.  There was painless lateral 
flexion, from 0 to 25 degrees, with passive motion, was 
painful.  There was painless rotation from 0 to 30, and from 
30 degrees there was no further flexion possible.  The 
veteran did a few minutes of forward flexion and backward 
extension, and when he showed signs of fatigue, range of 
motion was reevaluated and remained essentially unchanged.  
An x-ray showed mild degenerative arthritis of the lumbar 
spine, and an x-ray of the right femur reported status post 
total right hip prosthesis.  The length of the veteran's legs 
was found to be equal.  

On VA examination for PTSD in November 2001, the veteran 
reported he worked at the Post Office since 1993, but had to 
miss time due to his PTSD symptoms as well as his physical 
problems.  He was under increasing stress at the Post Office 
and was separated from his second wife.  He reported no 
hobbies or activities, and that he isolated and stayed to 
himself.  He reported that in the past he had attempted to 
play some music, but had lost all interest in activities.  He 
had problems with sleep, including insomnia and nightmares, 
and described himself as hypervigilant.  He had flashbacks 
and daily intrusive thoughts of Vietnam.  He reported poor 
concentration and memory, including at work, and a sense of a 
foreshortened future and survivor guilt.  He was unable to be 
around people, particularly crowds, and have very few 
friends.  The only friends he associated with were Vietnam 
veterans.  On mental status examination, the veteran was 
found to be alert, oriented, pleasant, cooperative, and 
appropriately attired, and his grooming and hygiene were 
good.  His speech was clear and soft, eye contact was fair, 
and his mood was depressed and anxious.  He reported having 
anxiety attacks and mood changes.  His affect was restricted, 
and his memory appeared fairly intact.  He appeared to have 
difficulty with concentrating during the examination, and 
reported having hallucinations of Vietnam, but the examiner 
noted that after talking to the veteran, it appeared that 
this was a flashback, related to PTSD, rather than a true 
hallucination.  There was no evidence of delusions or any 
formal thought disorder.  He reported having suicidal 
thoughts twice in the past year, and that he had planned to 
shoot himself, but on one occasion was able to talk himself 
out of it and on another a friend came over and talked him 
out of it.  He denied homicidal ideations or plans.  The 
diagnosis was PTSD, chronic, severe, and a Global Assessment 
of Functioning (GAF) score of 35 was assigned, based on 
continuing severe symptoms of PTSD, as well as severe 
limitations of social activities and occupational 
functioning.  Additionally, it was noted that the veteran was 
suffering from numerous physical problems, which also 
influenced his mood and functioning.

In a November 2001 letter, a VA staff psychologist reported 
that the veteran was first seen for individual psychotherapy 
for PTSD n June 1995, and since then had been seen for 61 
additional sessions.  The psychologist opined that the 
veteran's PTSD was chronic and severe, and manifested itself 
in the following primary symptoms:  sleep disturbance, 
nightmare activity, intrusive thoughts, and hypervigilance.  
The veteran's symptoms remained constant and were worsened by 
vocational, environmental, and marital stressors, seasonal 
weather triggers, and anniversary dates from Vietnam.  His 
principal method of symptom management was noted to be 
isolation and withdrawal.  It was noted that the veteran had 
been able to maintain full time employment with the post 
office, but recent changes had caused an increase in his 
vocational stress, making it more difficult for the veteran 
to meet the physical and emotional demands of his position.  
The psychologist noted that the veteran had found it 
necessary to miss work on days when his physical and mental 
symptomatolgies were exacerbated.  

Various private treatment records dated from 1999 through 
2003 show that the veteran received ongoing treatment related 
to his complaints of back pain and right hip pain and PTSD.  
In November 1999 he underwent a total right hip replacement.  
Subsequently, treatment records show that he was treated for 
complaints of hip pain which were attributed to the screws 
used during the total right hip replacement.  He was found to 
have degenerative disc disease of the lumbar spine at L1-L2 
and L5-S1, with minimal bulging, as well as spinal stenosis.  

In a letter dated in July 2003, a private physician, Dr. R., 
noted that because of the veteran's longstanding history of 
hip pain and back pain, he was finding it very difficult to 
continue to work.  Dr. R opined that the veteran's conditions 
were chronic, with no short term solutions, and that in the 
veteran's current condition, he was not employable even for a 
sedentary type of position.  Dr. R recommended that the 
veteran be placed on disability.

Social Security Administration records show that in a 
November 2003 Disability Determination and Transmittal, the 
veteran was found to be disabled beginning July 2003 due to 
disorders of the back (discogenic and degenerative) and due 
to osteoarthritis and allied disorders.  

In a statement dated in December 2003, the veteran reported 
that in July 2003 his disability became so severe that he 
stopped working and applied for disability retirement from 
the USPS and for Social Security disability.  He indicated 
that both were approved.  He claimed that both his PTSD and 
his back and hip conditions had gotten worse.  

In December 2003 the veteran submitted an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940).  He reported that his PTSD, degenerative joint disease 
of the spine, and right hip and leg prevented him from 
securing or following any substantially gainful occupation.  

In a February 2004 letter, a VA staff psychologist (who 
previously wrote a letter on the veteran's behalf) reported 
that the veteran was first seen for individual psychotherapy 
for PTSD in June 1995, and since then had been seen for 102 
additional sessions.  The psychologist opined that the 
veteran's PTSD severe, and manifested itself in the following 
primary symptoms:  sleep disturbance, nightmare activity, 
intrusive thoughts, and hypervigilance.  The veteran's 
symptoms remained constant and were worsened by the stress of 
compromised physical health, and environmental, familial, and 
financial stressors.  His principal method of symptom 
management was noted to be isolation and withdrawal.  His 
chief social contact was his significant other and select 
close family members, and other social contact was limited to 
VA appointments and association with other Vietnam veterans.  
It was noted that when the veteran was employed by the USPS, 
he found it necessary to miss work on days when his physical 
and PTSD symptomatology were exacerbated.  

Received from the veteran in March 2004 was an Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940).  He indicated that his back, hips, and PTSD 
prevented him from securing or following substantially 
gainful employment since July 2003.

On VA orthopedic examination in March 2005, the veteran 
reported having chronic pain in his low back and right hip.  
He ambulated with a cane on the left side, to decrease weight 
on the right side, and he limped on the right.  His gait was 
moderately impaired.  He reported right hip pain all the 
time, which he rated 6 to 7 (out of 10), and which increased 
to 7 to 8 after ambulation beyond 100 to 150 feet.  He 
reported that his "resting" low back pain was 3 to 4, and 
increased to 5 to 6 with distance ambulation.  If he walked 
more than 200 feet, pain in the hip can increase to 9 and 
pain in the back to 6 to 7.  He also reported that the pain 
in the lower lumbosacral area radiated diffusely to both 
lower extremities.  For the hip, the pain radiated along the 
right thigh, but not past the knee.  He claimed his pain 
interfered with activities of daily living, and he had to 
take frequent rests.  He wore a back brace most of the time 
with ambulation.  Cold, damp weather or prolonged ambulation 
over 200 feet exacerbated both back and hip pain.  Pain was 
relieved with 30 to 60 minutes of rest.  

Noted on the March 2005 VA physical examination was a two-
inch healed scar on the lateral hip from service and another 
seven inch healed scar on the right side from the total hip 
replacement.  The scar was invaginated, there was tissue loss 
, and it was hyposensitive to touch.  The veteran moved his 
hip slowly with pain through the range of motion.  Hip 
flexion was from 0 to 70 degrees, hip extension from 0 to 25 
degrees, abduction from 0 to 35 degrees, adduction from 0 to 
10 degrees, internal rotation from 0 to 10 degrees, and 
external rotation from 0 to 15 degrees.  Passive range of 
motion, beyond the active range could not be done due to the 
veteran's discomfort.  Examination of the back showed no 
fixed spine deformity.  He had forward back posture, and 
there were tight paraspinal muscles of the lumbosacral spine 
at L3-4, L4-5, L5-S1, bilaterally.  Painless active range of 
motion of the back revealed forward flexion to 50 degrees, 
extension to 10 degrees, bending to the right and left to 15 
degrees each, and rotation to the right and to the left to 10 
degrees each.  Passive range of motion beyond these points 
resulted in the veteran complained of significant discomfort.  
With repetitive movement of the back and the hip, there was 
no apparent further loss of active range of motion.  The 
examiner noted that the "Deluca criteria cannot be evaluated 
with medical certainty since pain is a subjective complaint 
and limitation depends on pain level".  

Further, on the March 2005 VA examination, an x-ray of the 
right hip showed a total right hip arthroplasty, intact 
hardware, and extensive heterotropic ossification abut the 
right hip, and possibly also bursal calcification.  X-rays of 
the lumbosacral spine showed minimal spurring of the lumbar 
spine without significant disc space narrowing, fractures, or 
malalignment.  The impressions included residual total hip 
replacement, status post hip fracture with open reduction 
internal fixation secondary to parachute accident; due to 
chronic post-operative pain, the veteran developed arthritis 
of the right femur which resulted in right total hip 
replacement; and traumatic degenerative osteoarthritis of the 
lumbar spine.  

On VA examination for PTSD in March 2005, it was noted that 
the veteran was unemployed, had retired in July 2003, and had 
been on full time disability from the Postal Service, where 
he had worked as a mail handler for over 13 years.  He 
reported stress in his working environment, and at one point 
had a full rage outburst in which he was screaming and 
hollering and had to take off work.  He claimed it got to the 
point where he could not go on emotionally and he also had 
multiple medical problems.  The examiner noted that the 
veteran was in a lot of pain the day of the examination and 
had a tough time sitting, having to lean in a certain fashion 
in order to quell the pain.  He walked fairly slow with a 
cane.  The examiner noted that the veteran's occupational 
history had been otherwise "pretty good", and that he was a 
really hard worker who felt the need to work, and he was 
having a lot of trouble adjusting to not being employed on a 
full time basis.  He tried to keep busy around the house but 
had a lot of limitations physically.  He took psychotropic 
medications.  He denied suicide attempts, but did report that 
he had some active suicidal thoughts on and off over the 
years in the context of stress. 

The examiner noted that the veteran appeared to be well 
connected in terms of counseling and was able to contract for 
safety.  He reported having problems with his PTSD, and 
claimed he had to switch medications due to hallucinations.  
He claimed he was withdraw a lot due to PTSD, and he thought 
that both of his marriages failed because of his PTSD.  He 
claimed he went to stores late because he had problems with 
crowds and dealing with people.  He claimed he had a lot of 
nightmares, and a quick temper, but tried to hold off as much 
as he could in terms of yelling and screaming.  When he was 
in the truck alone he would scream and holler, which had been 
helpful to some extent.  He did report feeling explosive at 
times, and that irritability was still an issue.  He had 
intrusive thoughts about Vietnam.  Hypervigilance was very 
problematic, and he found it very difficulty to be around 
crowds and was always looking around.  His startle response 
was still an issue, and he would hit the ground when he heard 
certain noises.  He claimed that concentration was difficult, 
but the examiner did not detect this as being problematic.  
His affect was restricted.  He exhibited some symptoms of 
foreshortening of his future.  In terms of a typical day, the 
veteran reported that things were tough because of his 
medical problems and physical pain.  He worked as an officer 
for his club, but he tried not to get too involved.  
Sometimes he read for awhile, and if he was up to it he went 
for a ride on his bike.  He tried to take care of things 
around the house as much as he could.  Sometimes he went for 
a ride in his truck.  He tried to spend time with his 
girlfriend, but sometimes had to leave places because he was 
uncomfortable in a crowd.  

On mental status examination, the veteran was found to be 
groomed, alert, and oriented.  He initially had no acute 
distress, but as the interview progressed, and he discussed 
Vietnam, he appeared to become distressed and anxious.  The 
examiner thought the veteran was a reliable and honest 
historian, and indicated he was polite and cordial throughout 
the evaluation.  His mood was described as generally anxious 
and his affect was euthymic but at times distressed and 
anxious.  A GAF score of 45 - 55 was assigned, and the 
examiner noted that the current GAF only included the 
veteran's emotional difficulties, and did not reflect 
physical discomfort and pain which may make his functioning 
worse than the GAF reflects.

In a February 2005 letter, a VA staff psychologist (who had 
previously written letters on the veteran's behalf) reported 
that the veteran was first seen for individual psychotherapy 
for PTSD in June 1995, and since then had been seen for 
monthly sessions and more frequently as needed, including 
telephone triages.  The VA psychologist opined that the 
veteran's PTSD was chronic and severe, and essentially 
reiterated her comments and opinions form the February 2004 
letter.  She opined that the veteran was no longer employable 
under any circumstance, in any capacity.  

At his August 2006 hearing before the undersigned, the 
veteran acknowledged that he was granted a TDIU rating 
effective in July 2003, but that he was still proceeding with 
his increased rating claims.  He testified that his PTSD 
caused feelings of guilt and he had hallucinations and 
thoughts of suicide.  He described his sleep problems, anger 
issues, and anxiety attacks.  He testified he was seen by 
both a psychiatrist and a psychologist and took medication 
regularly.  With regard to his lumbar spine, the veteran 
reported he took pain medication and wore a brace.  He 
testified that he was told he had two swollen disks in his 
lumbar spine and that that if the pain got so bad he should 
have back surgery.  He reported having right hip pain also, 
and pain and numbness going down the legs.  He testified that 
if he bent forward he would not be able to touch the ground 
or pick something up and would have to start kneeling and 
hold onto his cane and then he could pick something up.   He 
testified he used a cane in his left hand and a wheelchair. 

The veteran further testified that since his total right hip 
replacement in 1999 he still had pain and cramping in the 
right hip, and that walking or standing for long periods 
produced terrible pain and he would have to take instant 
relief morphine tablets.  He testified that he had problems 
with less strength on the right side of his body and problems 
with sleeping.  He indicated that he was told that he should 
get at least another 10 years out of the right hip before any 
more surgery was needed.  He testified that he would never be 
able to hold a job in his life and that if unemployability 
was done "away with", he would only have a 90 percent 
combined service connected rating, and that this could cause 
problems for him later.  

III.  Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A.  Rating in excess of 70 percent for PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

For evaluating PTSD, pursuant to Diagnostic Code 9411, a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The record reflects that the veteran has received ongoing 
counseling and medication for his PTSD, which has been 
characterized as chronic and severe.  He underwent VA 
psychiatric examinations in 2001 and 2005.

With regard to the criteria for a 100 percent rating for 
PTSD, however, the Board finds that the competent evidence of 
record does not show that the veteran has total occupational 
and social impairment due to his PTSD symptoms.  While the 
veteran has received a disability retirement from the USPS, 
the evidence of record, and indeed the veteran's own 
contentions, show that while his PTSD contributed to his 
problems with employment, his primary problems with his 
employment were due to physical problems.  Likewise, the 
veteran was granted Social Security disability benefits based 
on his physical problems alone.  With regard to social 
impairment, while the veteran clearly has difficulty in this 
area, the evidence of record shows he has a significant 
other, close contact with some family members, and 
associations with other Vietnam veterans.  

The Board finds that a review of the competent evidence of 
record shows that it does not approximate findings supportive 
of a 100 percent rating.  38 C.F.R. § 4.7.  Specifically as 
to the rating criteria in question, there has been no showing 
of gross impairment in the veteran's thought processes or 
communication.  While on VA records it was noted that the 
veteran had problems with concentration, no thought disorder 
or speech problems were noted.  And on VA examinations and on 
VA treatment records he was always found to be oriented times 
three, and his insight and judgment were fair.  

With regard to persistent delusions and hallucinations, no 
delusions have been noted.  And while the veteran has 
reported having hallucinations, on VA examination in 2001, 
the examiner noted that after talking to the veteran, it 
appeared that he was having a flashback, related to PTSD, 
rather than a true hallucination.  

The evidence of record does not show that the veteran has 
been in persistent danger of hurting himself or others.  
While he has reported having suicidal thoughts, he noted only 
two occasions, where he was eventually talked out of suicide, 
and he has reported no homicidal thoughts.  

With regard to the veteran's ability to perform activities of 
daily living, including maintenance or personal hygiene, the 
Board notes that on VA examinations and VA treatment records 
there have been no problems noted with the veteran's dress, 
grooming, or hygiene.  Moreover, he has lived along on 
occasion and there is no indication that he has had problems 
with taking care of himself or following up on his medical 
care. 

The evidence of record has not shown the veteran to be 
disoriented to time and place.  On the contrary, he has 
repeatedly been found to be alert and oriented. While he has 
described problems with memory, VA evaluations have not noted 
any memory problems.  

The evidence as a whole demonstrates that the veteran's PTSD 
does not approximate the criteria for a 100 percent rating, 
and he is not totally impaired in social or occupational 
functioning from PTSD.  Rather, his symptoms more nearly 
approximate the criteria for a 70 percent rating: he has been 
found to have deficiencies in work, family relations, 
judgment, thinking, mood, as well as suicidal ideation, 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances, and problems with establishing 
and maintaining relationships.  Thus, the record reflects 
that the veteran's disability picture from his PTSD more 
nearly approximates the criteria for the 70 percent rating, 
rather than 100 percent.  38 C.F.R. § 4.7.

With regard to GAF scores, on VA examination in 2001 a GAF 
score of 35 was assigned (which was based on severe 
limitations of social activities and occupational functioning 
and numerous physical problems, which were noted to influence 
the veteran's mood and functioning); and on the VA 
examination in 2005 a GAF score of 45-55 was assigned (which 
only included the veteran's emotional difficulties, and not 
his physical problems).  A GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  A GAF 
score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning.  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  
The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.  

Considering all evidence of record, the Board finds the 
veteran's level of PTSD symptomatology is consistent with a 
finding of occupational and social impairment with 
deficiencies in most areas, which warrants a 70 percent 
evaluation, the evaluation the veteran is currently 
receiving.  The evidence does not show total occupational and 
social impairment; thus, the Board finds that the criteria 
for a 100 percent schedular rating have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Rating in excess of 40 percent for degenerative arthritis
of the lumbar spine, effective from March 13, 2001

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

By October 2002 rating decision, the RO initially granted 
service connection for a degenerative arthritis of the lumbar 
spine and assigned a 40 percent rating, effective from March 
13, 2001, and pursuant to Diagnostic Code 5292.  

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, DC 
5243, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The veteran was provided with the new 
regulations in the May 2005 statement of the case (SOC), and 
he was afforded a VA physical examination in March 2005, 
subsequent to the effective dates of the new regulations.  
When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7- 2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 23, 2002, and September 26, 2003, the Board may 
apply only the previous version(s) of the rating criteria.  
As of September 23, 2002, and September 26, 2003, the Board 
may apply both versions of the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, severe limitation of motion of 
the lumbar segment of the spine warranted a 40 percent 
evaluation, which was the maximum schedular evaluation 
available under that diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to Sept. 26, 2003).  
Similarly, a 40 percent rating was the maximum schedular 
rating available for lumbosacral strain prior to September 
26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective 
prior to Sept. 26, 2003).  A 60 percent evaluation was only 
available under Diagnostic Code 5293 for intervertebral disc 
syndrome where pronounced impairment was shown.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective prior to Sept. 20, 
2002).  

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine of the spine under 
Diagnostic Code 5242. See 68 Fed. Reg. 51,454, 51,456- 57 
(Aug. 27, 2003) (effective Sept. 26, 2003) (to be codified as 
amended at 38 C.F.R. §§ 4.71a).  The new regulations provide 
the following rating criteria:  a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine; a 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective Sept. 26, 2003).

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), codified at Diagnostic Code 5293.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 20, 2002).

For purposes of evaluations under the revised criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations"  denotes orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Diagnostic Code 5293, Note 1.  Further instructions under the 
revised criteria for rating intervertebral disc syndrome 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
3.

Since the veteran's service-connected low back disorder is 
currently rated as 40 percent disabling, a rating in excess 
of that is only warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine; or if "pronounced" 
disability due to intervertebral disc syndrome is shown; or 
if incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
twelve months are shown.  Review of the evidence of record 
shows that the veteran's service-connected low back 
disability has never, at any point during the period in 
question, been manifested by complaints or objective findings 
or functional impairment such that would warrant an rating in 
excess of 40 percent.

The veteran has had repeated complaints of low back pain and 
stiffness, and objective examination has shown muscle spasms 
and decreased range of motion with pain on end ranges of 
motion.  He has testified that for low back pain relief he 
used multiple pain medications and a brace, however, there 
has been no report of or finding of unfavorable ankylosis of 
the lumbar spine or incapacitating episodes due to 
intervertebral disc syndrome, nor has his intervertebral disc 
syndrome been shown to be pronounced with persistent symptoms 
and with little intermittent relief.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5293.  

With regard to the orthopedic manifestations of the service-
connected low back disorder the Board notes that while 
decreased range of motion of the lumbar spine has been shown, 
these findings, while they may be severe, do not amount to 
ankylosis or equivalent impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237. Rather, these findings more nearly 
approximate the current 40 percent rating, assigned pursuant 
to Diagnostic Code 5237.  38 C.F.R. § 4.7.  The highest 
assignable rating for limitation of motion, under either the 
old or revised criteria is 40 percent, and therefore, a 
rating in excess of 40 percent may not be assigned on that 
basis .  Also considered have been the complaints of low back 
pain, and potential additional limitation of functioning 
resulting therefrom. However, there is insufficient objective 
evidence to conclude that the veteran's back pain is 
associated with such additional functional limitation as to 
warrant increased compensation pursuant to provisions of 38 
C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected low back disorder has been no 
more than 40 percent disabling since March 2001, the 
effective date of service connection.  Fenderson, supra. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  Rating in excess of 50 percent for post-operative
total right hip replacement

The record reflects that the veteran underwent a total right 
hip replacement in 1999.  By May 2005 rating decision, the RO 
granted a 50 percent rating for status-post right total hip 
replacement, effective from March 3, 13, 2001 (date of 
claim), under 38 C.F.R. § 4.71a, Diagnostic Code 5054.  

Under Diagnostic Code 5054, replacement of the hip with a 
prosthesis warrants a maximum 100 percent evaluation for a 
one-year period following implantation of the prosthesis.  A 
90 percent evaluation is warranted, if following the 
implantation, there is painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
warranted if there is markedly severe residual weakness, 
pain, or limitation of motion following implantation of the 
prosthesis.  Chronic residuals consisting of moderately 
severe weakness, pain or limited motion may be rated 50 
percent disabling.  Where symptomatology commensurate with 
less than the criteria for a 50 percent rating is shown by 
the record, a minimum 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5054.

Here, while both VA examinations and the VA and private 
treatment records show that the veteran has reported chronic 
right hip pain, stiffness, and weakness, and objective 
examination has shown limitation of motion, with pain at the 
end range of motion, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 50 percent disability rating under 
Diagnostic Code 5054.  The objective findings regarding the 
veteran's right hip have not been shown to be markedly 
severe, or that crutches are medically necessary, so as to 
warrant an increased disability rating.  The record reflects 
that veteran does use a cane for walking support due to his 
hip replacement and, in addition, to his low back disability.

The Board also has considered whether a disability rating in 
excess of 50 percent for the veteran's right hip disability, 
status-post total hip replacement, is warranted under other 
potentially applicable diagnostic codes.  However, in the 
absence of evidence of, or disability comparable to, hip 
ankylosis, flail hip joint, or fracture, evaluation under 
Diagnostic Codes 5250, 5254, or 5255 would be inappropriate.  
Hence, a disability rating in excess of 50 percent for the 
veteran's service-connected right hip disability must be 
denied.  See 38 C.F.R. § 4.7; Gilbert, supra.

The Board has also considered whether the veteran is entitled 
to a separate disability rating for his residual post-
operative scar of the right hip.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  In this regard, the March 2005 VA 
examination report reflects that the veteran had a two-inch 
healed scar on the lateral hip from service and another seven 
inch healed scar on the right side from the total hip 
replacement surgery.  The scar was invaginated, there was 
tissue loss , and it was hyposensitive to touch.  Prior to 
August 2002, a superficial scar that was tender and painful 
upon demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006). 

As noted above, the reasonable-doubt doctrine supports the 
grant of benefits when the evidence is in approximate 
balance.  Because the evidence of record tends to show that 
the veteran's surgical scar resulting from the service-
connected total right hip replacement is tender and has 
tissue loss, a separate compensable disability rating of 10 
percent is warranted in the instant case.


ORDER

A rating in excess of 70 percent for PTSD is denied.

An initial rating in excess of 40 percent for degenerative 
arthritis of the lumbar spine, effective from March 13, 2001, 
is denied.

A rating in excess of 50 percent for post-operative total 
right hip replacement is denied.

A separate 10 percent rating for the residual surgical scar 
related to the service-connected post-operative total right 
hip replacement is granted.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


